DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication filed on 12/26/2021.  

Reasons for Allowance

Claims 3 and 16 are allowed. The following is a statement of reasons for the indication of allowable subject matter. Claims 3 and 16 are allowed in view of Applicant's amendment, filed 12/26/2021, adding the allowable subject matter indicated in the previous office action, the cited prior art of record and the updated search. The closest prior art Bajpai et al. (U.S. Pub. 20140301389) disclose method and node for employing network connections over a connectionless transport layer protocol. A method of establishing a network connection via a connectionless transport layer communication protocol, the method comprising: exchanging a plurality of data packets between a first node of a network and a second node of the network. Bajpai in combination with Mussot (U.S. Pub. 20150189659) which disclose method and a device for low intrusive fast estimation of the bandwidth available between two IP nodes fails to suggest the claimed limitations in Claims 3-13 and 16-18 of the present application, which introduce a novel and non-obvious method and system for short guard interval indication in high efficiency wireless local area networks. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Okamoto et al. (U.S. Pub. 20150156099) which disclose technique for monitoring component processing. Therefore, the claims mentioned above in conjunction with all other limitations of the dependent and independent claims 3-13 and 16-18 are hereby allowed.
    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant's arguments/remarks filed on 12/26/2021 with respect to claim(s) 1 and the similarly amended independent claims have been considered but are moot in view of the new ground(s) of rejection. Upon further consideration, the previously cited prior art reference(s) Mussot (U.S. Pub. 20150189659) does address the new amended limitations set forth within independent claim(s) 1. Therefore, new rejections have been formulated to address the limitations as set forth in independent claim 1 and the similarly amended independent and their respective dependent claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 14-15 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bajpai et al. (U.S. Pub. 20140301389) in view of Mussot (U.S. Pub. 20150189659). 

Regarding claim 1 Bajpai disclose a method for determining and providing upstream directives in real-time communication and real-time engagement over a wireless network, said method performed by an RTC/RTE application and a wireless access point application and comprising: 
1) creating a socket with a predetermined port on an IP address of a wireless access point by said wireless access point application running on a wireless access point para. 23, “Generally, a "socket" is an endpoint of a communication path through the network defined by a node address (such as an IP address) and a port number. The sockets module 304 allows the application 302 to create one or more such sockets”, wherein said wireless access point is adapted to create a wireless network para. 24, Fig. 1, “The sockets module 304 accesses the reliability module 306 to facilitate various protection mechanisms for the user data being transferred over an established connection between network nodes”. Network 100 in Fig. 1 illustrates nodes 102 and 104 establishing communication with each other for the purpose of transmitting/receiving information on a Wi-Fi network “(e.g., IEEE 802.11a/b/g/n)” see para. 30; 
2) said wireless access point application establishing a connection with said RTC/RTE application running on a mobile device over said socket para. 23, “The sockets module 304 provides an application programming interface (API) through which the application 302 of the client or server device may access the network”; 
8) said RTC/RTE application presenting said set of upstream directives para. 22, “the application 302 may be an audio/video stream source and/or display application, thus necessitating access to the communication network for the transmission and/or reception of audio/video data”.
Bajpai does not specifically disclose 3) said wireless access point application read as: “two software modules B and A implemented respectively in the source node and the destination node”, see para. 170 determining a set of values of a set of upstream connection quality parameters of said mobile device with said wireless access point. However Mussot teaches, para. 176-177, “Each module A, B estimates the bandwidths available between the nodes EA and MR in the uplink and downlink directions by means of a method of an exemplary embodiment of the invention. The algorithm for estimating the available bandwidth is run after opening a TCP connection between the end nods EA and MR”. The examiner notes that although Mussot do not mention the end nodes being an access point perse, it would be obvious to consider one of the network end nodes as an access point and the other as mobile device client of said access point, that running the software modules on either of them can determine quality parameters of their connection with each other. Therefore it would have been obvious to one having ordinary skill to combine the teachings of Mussot in the system of Bajpai to evaluate connection parameters within the network like determine the available bandwidth and the signal quality.
Mussot further teaches, 4) said wireless access point application sending said set of values to said RTC/RTE application over said socket para. 53, “the destination node sends the level 3 capacity value C.sub.L3 to the send node during an initiation stage that is performed in transmission control protocol (TCP)”; 
5) said RTC/RTE application receiving said set of values para. 63, “receive means for receiving a single train of N packet frames, a frame comprising: a field with the IP address of the send node, a field with the IP address of the destination node, a field associated with the send format of the frame, a packet of size”; 
6) said RTC/RTE application determining a set of upstream connection quality measures based on said set of values para. 51, “the method further comprises: a step of determining the effective capacity by means of a scan of the radio segment or by means of obtaining information associated with QoS”; 
7) said RTC/RTE application determining a set of upstream directives based on said set of upstream connection quality measures para. 47-48, “The available bandwidth may be estimated periodically or regularly as a function of parameters. By regularly measuring the available bandwidth in real time, a method of an exemplary embodiment of the invention makes it possible to optimize the utilization of the resource”; and 
Bajpai and Mussot are analogous because they pertain to the field of wireless communication networks and, more specifically, to network configuration.
Therefore, it would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Mussot in the system of Bajpai so the system can accurately determine the current medium conditions while the nodes are establishing their connections.  The motivation for doing so would have been improving and maintain the quality of service.
Regarding claim 2 Bajpai disclose wherein said wireless access point is a Wi-Fi access point and said predetermined port is a TCP port or a UDP port para. 26, “The sockets module 304 also communicates with the standardized transport/network protocol stack 310, such as a TCP/IP stack”.
Regarding claim 14 Bajpai disclose method for determining and providing upstream directives in real-time communication and real-time engagement over a wireless network, said method performed by an RTC/RTE application and a wireless access point application and comprising: 
1) creating a socket with a predetermined port on an IP address of a wireless access point by said wireless access point application running on a wireless access point para. 23, “Generally, a "socket" is an endpoint of a communication path through the network defined by a node address (such as an IP address) and a port number. The sockets module 304 allows the application 302 to create one or more such sockets”, wherein said wireless access point is adapted to create a wireless network para. 24, Fig. 1, “The sockets module 304 accesses the reliability module 306 to facilitate various protection mechanisms for the user data being transferred over an established connection between network nodes”. Network 100 in Fig. 1 illustrates nodes 102 and 104 establishing communication with each other for the purpose of transmitting/receiving information on a Wi-Fi network “(e.g., IEEE 802.11a/b/g/n)” see para. 30,
2) said wireless access point application establishing a connection with said RTC/RTE application running on an electronic device over said socket over said socket para. 23, “The sockets module 304 provides an application programming interface (API) through which the application 302 of the client or server device may access the network”; 
7) said RTC/RTE application presenting said set of upstream directives in an audio format or a video format para. 16, “Further, the digital data being transmitted and received may include video data, audio data, textual data, numeric data, or any other form of digital data”.
Bajpai does not specifically disclose 3) said wireless access point application determining a set of values of a set of upstream connection quality parameters of said electronic device. However Mussot teaches, para. 102, “During this TCP connection stage, the destination informs the sender of its suitability for obtaining information about the effective capacity Ce, either by means of a radio scan, or by means of QoS information associated with the maximum authorized sending data rate”; 
Mussot further teaches, 4) said wireless access point application determining a set of upstream connection quality measures based on said set of values para. 23, “device is adapted to a method of estimating the bandwidth available at the level of the IP layer from a single train of N IP/UDP packet frames generated at a certain send rate, for a stream between a node source and the device, which are connected by a path made up of one or more links”; 
5) said wireless access point application sending said set of upstream connection quality measures to said RTC/RTE application over said socket para. 51, “the method further comprises: a step of determining the effective capacity by means of a scan of the radio segment or by means of obtaining information associated with QoS”; 
6) said RTC/RTE application determining a set of upstream directives based on said set of upstream connection quality measures para. 47-48, “The available bandwidth may be estimated periodically or regularly as a function of parameters. By regularly measuring the available bandwidth in real time, a method of an exemplary embodiment of the invention makes it possible to optimize the utilization of the resource”.
Bajpai and Mussot are analogous because they pertain to the field of wireless communication networks and, more specifically, to network configuration.
Therefore, it would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Mussot in the system of Bajpai so the system can accurately determine the current medium conditions while the nodes are establishing their connections.  The motivation for doing so would have been improving and maintain the quality of service.
Regarding claim 15 the limitations of claim 15 are rejected in the same manner as analyzed above with respect to claim 2.
Regarding claim 19 Bajpai disclose further comprising:
 1) said wireless access point application listening to said socket for a connection request from said RTC/RTE application running on said real-time communication electronic device on said socket para. 36, “the second node 604 employs the sListen( ) function to enable its sockets module 304 prior to transmission of the SYN data packet 610 to receive the SYN data packet 610”; and 
2) said RTC/RTE application requesting to connect said wireless access point application over said socket para. 32, “As is found in most client-server arrangements, the second node 604 is configured to receive connection requests prior to the transmission of such a request by the first node 602”.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

	/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471